DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 15th, 2022 has been entered.
Response to Amendment
The amendment filed 08/15/2022 has been entered. Claims 1-4 remain pending in the application. 
Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejection of claim 1 has been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Publication 2015/0237981 by Godshaw and US Patent 2,282,842 issued to Abell, below.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The portion (claim 1, lines 12-13) -- a separate cover coupled to the bag,-- is not mentioned in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,154,723 issued to Kreutzer (Here forth “Kreutzer”) in view of US Patent 1,818,378 issued to Thomas (Here forth “Thomas”), US Publication 2015/0237981 by Godshaw (Here forth “Godshaw”) and US Patent 2,282,842 issued to Abell (Here forth “Abell”).
Regarding claim 1, Kreutzer discloses: A golf bag (Fig 4) for use by a golfer for holding golf clubs (Para 11, the clubs can be stored in the bag and covered up by top cover 100) and other equipment used by the golfer during a round of golf, the improvement comprising:
[Not taught: a pocket formed in the golf bag adjacent a mouth of the bag, the mouth sized to hold a portable electronic device having a camera with the camera of the device extending out of the mouth of the pocket to enable filming of the golfer during their practice or play]; 
an enclosure (Paragraph 46 lines 2-3, storage pack 22 includes one or more pockets 58; Enclosure 58') formed on an outer surface of the bag (Figure 8, storage pack 22 is attached on outer surface of bag 90) for removably storing (enclosure 58' is a pocket on storage pack 22 which can be removably detached from the golf bag) an external power source (106) in the bag (90), the power source (106) powering the electronic device (114);and, 
a cable (110) routed through an interior (Paragraph 70 lines 3-6, cable 110 runs through and out of opening 58' enclosure) of the golf bag (90) [Not taught: within a covered channel formed on the interior of the bag, by the bag itself and a separate cover coupled to the bag, to protect the cable], the interior of the bag being adapted and configured for storage of golf clubs (Para 11), the cable routed between the power source (106) and the pocket ( Paragraph 46 lines 2-3, storage pack 22 includes one or more pockets 58; Paragraph 70 lines 8-9, pocket 58") in which the electronic device (114) is installed so to enable the power source (106) to power the electronic device (114) when the electronic device (114) is installed in the pocket (58") and connected to an end of the cable (110) located in the pocket (Paragraph 70 lines 8-9, cable 110 and electronic device 114 and cable 110 are installed in pocket 58" when electronic device 114 is attached to cable and placed in pocket 58”).
But Kreutzer does not expressly disclose a pocket formed adjacent to the mouth of the golf bag.
Thomas discloses a similar golf bag wherein a pocket (25) formed in the golf bag (10) adjacent a mouth of the bag (lines 69-70, Figure 2, 12), the mouth sized to hold a portable electronic device having a camera (lines 6-8, pocket is within mouth and can hold any article and any sized portable electronic device) with the camera of the device extending out of the mouth of the pocket to enable filming of the golfer during their practice or play; (pocket 25 can be sized to allow the camera of an electronic device to extend out of mouth of pocket to enable filming) 
It would have been obvious to a person having ordinary skill in the art having the teachings of Kreutzer and Thomas before them, when the application was filed, to have modified the bag of Kreutzer to include a pocket at the mouth of the golf bag, as taught by Thomas, to advantageously  store items additional items within the interior of the golf bag other than golf clubs.
Kreutzer as modified does not expressly disclose a cable routed through an interior of the golf bag within a covered channel formed on the interior of the bag.
Godshaw discloses a bag wherein a cable routed through an interior  of the golf bag within a covered channel formed on the interior of the bag, by the bag itself (Fig 44, the cable 38 is routed internally in the bag through a channel 49).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Kreutzer and Godshaw before them, when the application was filed, to have modified the bag of the modified Kreutzer to the concept of a channel for the cable being formed on the interior of a bag, as taught by Godshaw, to advantageously protect the cable from other items.
Kreutzer as modified does not expressly disclose a separate cover coupled to the bag, to protect the cable.
Abell discloses a similar golf bag wherein a separate cover is coupled to the bag, to protect the cable (Column 7, lines 47-50).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Kreutzer and Abell before them, when the application was filed, to have modified the bag of the modified Kreutzer to the concept a conduit cover being coupled to the golf bag to protect cable, to advantageously protect exposed areas of the cable from damage from external elements.
Regarding claim 2, Kreutzer further discloses in which the enclosure (Paragraph 69 lines 5-6, enclosure 58') in which the external power source (106) is installed at a location remote (examiner views remote as a term that indicates there is any amount of distance between the locations) from the electronic device (device can be placed in pocket 58" in storage pack 22 when left to charge, which is located remotely from enclosure 58').
Regarding claim 3, Kreutzer further discloses further including at least one electrical connector (part of cable 110) adjacent the mouth of the bag (Figure 8, storage pack 22 contains the external power in pockets 58’ from which connector 110 attaches to on one end and attaches to electronic device 114 can be placed in pocket 58", which is adjacent to the mouth, or any other pocket that is adjacent to the mouth of the bag) and attached either to the interior or exterior of the bag (Figure 9, storage pack 22 containing pocket 58” is attached to exterior of golf bag) for connection (via cable 110) of an electronic device (114) to the power source (106).
Regarding claim 4, Kreutzer further discloses further including at least one additional pocket (Para 46 lines 2-3, storage pack 22 includes one or more pockets 58, pocket 58 may have multiple pockets; Paragraph 54 lines 5-6, pocket 92) formed in the golf bag (90) and sized to hold an electronic device (114) with a cable routed through the interior (cable 110 route through enclosure 58') of the golf bag from the power source (106) to the pocket (58") to power the electronic device (114) when the electronic device (114) is installed in the pocket (58") and connected to an end in the pocket (electronic device 114 is placed in pocket, and contacts end of pocket when placed inside)and connected to an end of the cable (electronic device 114 is placed pocket with cable 110 attached) located in the pocket (58"). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,547,036 issued to Ashley (Column 6: cable routed on interior of bag)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733